DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-3, 5, 8-9, 11, 15-16, 18, 39-42, 44, 46 and 53-56 are currently pending for examination. 

Claim Objections
Regarding claim 1, recites the limitation “audible indictor” in the last line. It appears that the word “indicator” is misspelled. Please review.

Regarding claim 2, recites the limitation “a visual indicator” in line 2. It appears that the limitation is referring to the same limitation “a visual indicator” in claim 1 line 11. If that the case, please amend the limitation to “the visual indicator” for proper reference. If that is not the case, please amend the limitation to distinguish the two.

Regarding claims 3 and 5, these claims are also objected because they depend on claim 2.

Regarding claim 15, recites the limitations “visual indictor” and “audible indictor” in line 3. It appears that the word “indicator” is misspelled. Please review.

Regarding claim 16, recites the limitation “the bottom” in line 2. Please consider to amend to “a bottom” for the first introduction of the limitation. 

Regarding claim 39, recites the limitation “the table tope” in line 11. It appears that the word “top” is misspelled. Please review.

Regarding claims 40-42, 44 and 46, recites the limitation “The table top sanitizer dispenser bottle base” in the first line. It appears that the limitation is referring to “A table top table top sanitizer dispenser bottle and base”. It appears that limitation is missing the word “and” between bottle and base.

Regarding claim 53, recites the limitation “a container” twice in lines 2 and 5. Please consider to remove one of them.

Regarding claims 55-56, recites the limitation “lenes” in line 2. It appears that the word “lenses” is misspelled. Please review.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 53-55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clapper (Pub. No.: US 2005/0205605 A1).

Regarding claim 53, Clapper teaches a soap or sanitizer dispenser comprising: 
a container (Fig. 2, bottle 6 contains liquid 7); 
a pump (Fig. 2, pump 11); 
a nozzle (Fig. 2, nozzle 23, para [0009], “The dispenser is comprised of a translucent body 6 containing a quantity of translucent liquid soap 7, a plastic plunger pump 11 with a nozzle 23,”); 
a container (Fig. 2, bottle 6); and 
a light refraction area located on the container; 
one or more lenses located in the light refraction area (Fig. 2, bottom surface of the bottle 6 acts as a lens to refract light, para [0009], “The dispenser is comprised of a translucent body 6 containing a quantity of translucent liquid soap 7,”); 
wherein the one or more lenses are configured to be located proximate a light source when the soap or sanitizer dispenser is located in a table top dispenser bottle base (Fig. 2, para [0010], “Section II is a section view of FIG. 2. The dispenser body 5 contains a quantity of liquid soap 7. The dispenser body 5 rests on a base 33 which houses an electrical power source 19, at least one light emitting component, and a switching component 17 for controlling the state of the light component. Additionally the base may include a translucent region 25 for the purpose of providing light transmission from the base to the soap dispenser body.”. The bottom surface of the bottle 6 refracts or diffuses the lights coming from the light source 15 located at the dispenser base 33).  

Regarding claim 54, Clapper teaches the soap or sanitizer dispenser of claim 53 wherein the light refraction area is located on a bottom of the container (Fig. 2, the bottom surface of the bottle 6 refracts or diffuses the lights coming from the light source 15 located at the dispenser base 33).  

Regarding claim 55, Clapper teaches the soap or sanitizer dispenser of claim 53 wherein a portion of the one or more lenes is concave (Fig. 2, the bottom surface of the bottle 6 has a concave shape).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Clapper (Pub. No.: US 2005/0205605 A1) in view of Ulibarri (Pub. No.: US 2010/0012617 A1).

Regarding claim 56, Clapper teaches the soap or sanitizer dispenser of claim 53 wherein a portion of the one or more lenes is concave instead of convex.
However, in the same field of bottle, Ulibarri teaches a bottom surface of a bottle comprises of concave 42 and convex 28, 44 shapes. See Fig. 2 and abstract.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Clapper’s bottle with a convex bottom improve stability and to improve light refraction.

Claims 1-3, 9, 11, 15, 18, 39-40, 42 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn (Pat. No.: US 7,315,245 B2) in view of Clapper (Pub. No.: US 2005/0205605 A1).

Regarding claim 1, Lynn teaches a table top sanitizer dispenser bottle base (Fig. 3, base 71) comprising: 
a movable upper housing (Fig. 3-4, platform 92, Col. 5 line 29-32, “FIG. 4 is a side view of soap dispenser base of the subject invention, which also includes a platform or plate which is attachable to the bottom of most soap dispensers and can snapped or slid onto the top of the base.”); 
the upper moveable housing having 
 	a floor (Fig. 3-4, surface of the platform 92) and
 	a peripheral wall (side surfaces of the platform 92); 
a lower stationary housing (Fig. 3-4, shows the housing of the base 71); 
 the upper movable housing connected to the lower stationary housing and configured to move linearly upward and downward with respect to lower stationary (Fig. 3, the top platform is connected to the base by springs 99. The springs moves the top platform up or down); 
one or more biasing members configured to bias the upper movable housing upward (Fig. 3, springs 99); 
at least one of a visual indicator and an audible indicator (Fig. 2, speaker 72 and display 78); 
a switch (Fig. 3, switch 27); 
the upper movable housing having an engagement member for actuating the switch upon downward movement of the upper movable housing (Col. 7 line 63-65, “Positioned underneath of top surface 75 is pressure sensor/switch 27 which is activated when sufficient force is applied to top surface 75.”. The top platform activates the pressure switch when the top platform is pushed downward); and 
control circuitry for activating the at least one of a visual indicator and audible indictor when the engagement member actuates the switch (Col. 6, line 40-47, “As shown below in FIG. 3, this downward force on base 71, results in activation of a timing means and also possibly a signal means and a recording means (in addition to the marking of the hand with an easily identifiable substance by absorbent pad 82). The timing and/or signal means would be audible through speaker holes 72 in base 71 and the output of the recording means may be viewed on display window 78.”).  
Lynn teaches a top platform but fails to teach the top platform has an aperture located in the floor and the visual indicator is position below the top platform to allow lights to pass through.
However, in the same field of dispenser system, Clapper teaches the top surface 25 of the dispenser base 33 is made of translucent material to allow the lights emitted from a light source 15 located at the base to pass through. See Fig. 2 and para [0010], “Additionally the base may include a translucent region 25 for the purpose of providing light transmission from the base to the soap dispenser body.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lynn’s top platform with Clapper’s translucent top surface and to modify Lynn’s display with Clapper’s light source to be positioned below the translucent top surface to allow lights to pass through and to provide indication. 

Regarding claim 2, Lynn in the combination teaches the table top sanitizer dispenser bottle base of claim 1 wherein the control circuitry activates a visual indicator (Col. 6, line 40-47, “As shown below in FIG. 3, this downward force on base 71, results in activation of a timing means and also possibly a signal means and a recording means (in addition to the marking of the hand with an easily identifiable substance by absorbent pad 82). The timing and/or signal means would be audible through speaker holes 72 in base 71 and the output of the recording means may be viewed on display window 78.”).  

Regarding claim 3, Clapper in the combination teaches the table top sanitizer dispenser bottle base of claim 2 wherein the visual indicator is a light (Fig. 2, light 15).

Regarding claim 9, Clapper in the combination teaches the table top sanitizer dispenser bottle base of claim 1 wherein the peripheral wall has a shape that is configured to match the shape of a table top sanitizer dispenser bottle that is configured to be placed in the dispenser bottle base (Fig. 2, the top surface of the base has a wall that matches the shape of the dispenser bottle).

Regarding claim 11, Clapper in the combination teaches the table top sanitizer dispenser bottle base of claim 1 further comprising one or more table top sanitizer dispenser bottle retaining members (Fig. 2 the top surface of the base has a wall that matches and retains the dispenser bottle).

Regarding claim 15, Lynn in the combination teaches the table top sanitizer dispenser bottle base of claim 1 one or more power supplies in circuit communication with the switch for providing power to the one or more of a visual indictor and an audible indictor (Fig. 3, power supply 21).
Lynn teaches the dispenser base uses a power supply instead of capacitors to power the electronic circuit. 
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lynn’s power supply with capacitors because power supply and capacitors are well-known equivalence for holding electric charges and the selection of any of these well-known equivalents to supply power to the electronic circuit would be within the level of ordinary skills in the art.

Regarding claim 18, Clapper in the combination teaches the table top sanitizer dispenser bottle base of claim 1 further comprising a light diffraction member located proximate the aperture (Fig. 2, para [0010], “Additionally the base may include a translucent region 25 for the purpose of providing light transmission from the base to the soap dispenser body.”).

Regarding claim 39, Lynn teaches a table top sanitizer dispenser bottle and base (Fig. 3, bottle 10 and base 71) comprising: 
a movable upper housing (Fig. 3-4, platform 92, Col. 5 line 29-32, “FIG. 4 is a side view of soap dispenser base of the subject invention, which also includes a platform or plate which is attachable to the bottom of most soap dispensers and can snapped or slid onto the top of the base.”); 
	a table top sanitizer dispenser bottle received within the receptacle (Fig. 3, bottle 10); 
 	a display (Fig. 3 78); 
 	a switch (Fig. 3, switch 27); 
 	one or more biasing members to bias the housing in an upward direction (Fig. 3, spring 99);
 	wherein downward pressure applied to the table tope sanitizer dispenser bottle causes downward movement of the housing (Fig. 3, Col. 7 line 63-65, “Positioned underneath of top surface 75 is pressure sensor/switch 27 which is activated when sufficient force is applied to top surface 75.”. The top platform activates the pressure switch when the top platform is pushed downward); and 
 	wherein the downward movement of the housing actuates the switch and causes the display to be illuminated (Col. 6, line 40-47, “As shown below in FIG. 3, this downward force on base 71, results in activation of a timing means and also possibly a signal means and a recording means (in addition to the marking of the hand with an easily identifiable substance by absorbent pad 82). The timing and/or signal means would be audible through speaker holes 72 in base 71 and the output of the recording means may be viewed on display window 78.”).  
Lynn teaches a top platform configured to hold the bottler but fails to teach the top platform has the housing having a receptacle formed at least in part by a peripheral wall; and a floor, and Lynn teaches the switch activates the display instead of a light.
However, in the same field of dispenser system, Clapper teaches the top surface 25 of the dispenser base 33 has a receptacle to receive the bottler 6. The receptacle has a side wall and a translucent floor that allows lights emitted from a light source 15 located at the base to pass through. See Fig. 2 and para [0010], “Additionally the base may include a translucent region 25 for the purpose of providing light transmission from the base to the soap dispenser body.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lynn’s top platform with Clapper’s translucent top surface and to modify Lynn’s display with Clapper’s light source to be positioned below the translucent top surface to allow lights to pass through and to provide indication. 

Regarding claim 40, Clapper in the combination teaches the table top sanitizer dispenser bottle base of claim 39 wherein the light is a white LED (para [0007], “The light source may be an incandescent bulb or a white LED for example.”) instead of a blue light emitting diode.  
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lynn’s in view of Clapper’s white LED to a blue LED because to change the color of the light is a design choice and would be within the level of ordinary skills in the art.

Regarding claim 42, Lynn in the combination teaches the table top sanitizer dispenser bottle base of claim 39 wherein the control circuitry activates an audible signal in addition to the light (Fig. 3, speaker 72, Col. 6, line 40-47, “As shown below in FIG. 3, this downward force on base 71, results in activation of a timing means and also possibly a signal means and a recording means (in addition to the marking of the hand with an easily identifiable substance by absorbent pad 82). The timing and/or signal means would be audible through speaker holes 72 in base 71 and the output of the recording means may be viewed on display window 78.”).  

Regarding claim 46, recites a limitation that is similar to claim 11. Therefore, it is rejected for the same reasons.

Claims 5 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn (Pat. No.: US 7,315,245 B2) in view of Clapper (Pub. No.: US 2005/0205605 A1) as applied to claim 3, and further in view of Jones (Pub. No.: US 2011/0180564 A1).

Regarding claim 5, the combination teaches the table top sanitizer dispenser bottle base of claim 3 but fails to teach wherein the light remains on for a period of less than about 5 minutes.
However, in the same field of dispenser system, Jones teaches the indication lights provide 20-30 seconds of illumination after the switch activated. See para [0037], “The processor 708 discerns which of the identification switches 706a, 706b or 706c thereby is closed, and commences processing data representing about a 20 to 30 second period of audible sound for output by the speaker 710. Additionally, the processor 708 may process data representing state of the lights 712a, 712b for on or off control during the 20-30 second period of audible sound or otherwise.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lynn’s in view of Clapper’s light source to illuminate for 20-30 seconds to provide sufficient notification time and to reduce power usage.

Regarding claim 41, recites a limitation that is similar to claim 5. Therefore, it is rejected for the same reasons.

Claims 8 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn (Pat. No.: US 7,315,245 B2) in view of Clapper (Pub. No.: US 2005/0205605 A1) as applied to claim 1, and further in view of Carlson (Pat. No.: US D539,145 S).

Regarding claim 8, the combination teaches the table top sanitizer dispenser bottle base of claim 1 but fails to expressly teach wherein the peripheral wall comprises a front wall joined to a first side wall by a chamfered wall, the first side wall is joined to a back wall by a chamfered wall, the back wall is joined to a second side wall by a chambered wall and the second side wall is joined to the front wall by a chamfered wall.
However, it would have been an obvious matter of design choice to change the shape of Lynn’s top platform to any desired shape, since the shape of the platform does not solve any stated problem and it appears that the invention would perform equally well with the disclosed shape.
Also, in the same field of dispenser system, Carlson teaches the holder of the dispenser bottle has an octagon shape to match the shape of the dispenser bottle. See Figs. 4-5.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lynn’s in view of Clapper’s top platform with a shape taught by Carlson to match an octagon shaped dispenser bottle.

Regarding claim 44, recites a limitation that is similar to claim 8. Therefore, it is rejected for the same reasons.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lynn (Pat. No.: US 7,315,245 B2) in view of Clapper (Pub. No.: US 2005/0205605 A1) as applied to claim 1, and further in view of Kreckel (Pat. No.: US 5,516,581).

Regarding claim 16, the combination teaches the table top sanitizer dispenser bottle base of claim 1 but fails to expressly teach further comprising releasable and reusable tape located on the bottom of the lower stationary housing.  
However, in the same field of household device, Krechel teaches a stretch-releasable and reusable tape to adhere a device to a surface. See Figs and abstract. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to attach Lynn’s dispenser base with a stretch-releasable and reusable tape to securely adhere the base to a mounting surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHEN Y WU/Primary Examiner, Art Unit 2685